Citation Nr: 1816863	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether a reduction from 100 percent to 10 percent for service-connected prostate cancer, effective December 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 to August 1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A June 2013 rating decision proposed to reduce the rating for prostate cancer from 100 percent to 10 percent disabling. 

 2. The proposed reduction was implemented in a September 2013 rating decision, effective December 1, 2013, and was made in compliance with applicable due process laws and regulations.

 3. The medical evidence at the time of the reduction demonstrated improvement in the Veteran's prostate cancer residuals.  There had been no local reoccurrence or metastasis of the Veteran's prostate cancer; surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, in more than six months.





CONCLUSION OF LAW

The reduction of the rating for prostate cancer from 100 to 10 percent effective December 1, 2013 was proper.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition). 

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

Here, a February 2012 rating decision granted the Veteran service connection for prostate cancer and assigned a 100 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective from October 6, 2011.  In April 2013, the Veteran was provided a VA examination.  A subsequent June 2013 rating decision proposed reducing the Veteran's rating for his prostate cancer to 10 percent.  In a letter dated July 1, 2013, the RO notified the Veteran at his last address of record of the reason for this proposal, invited him to file additional evidence in opposition to the reduction, and offered him the opportunity for a personal hearing.  The Veteran did not submit additional evidence or request a hearing.  In a September 2013 rating decision, the RO implemented the proposed reduction and assigned December 1, 2013 as the effective date for the 10 percent rating for his prostate cancer residuals.

Based on the foregoing, the Board finds that the procedural guidelines of 38 C.F.R. § 3.105(e) were followed by the RO.  As stated above, the Veteran was notified of the RO's intent to reduce his rating for his prostate cancer residuals; he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  Final action to reduce the rating for his prostate cancer was taken pursuant to 38 C.F.R. § 3.105(e) in a September 2013 decision, with the rating reduction made effective beginning December 1, 2013.  

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question for the Board to address is whether the reduction was warranted. 

The Veteran's prostate cancer was rated as 100 percent disabling from October 6, 2011 to November 30, 2013, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  This Diagnostic Code, which pertains to malignant neoplasms of the genitourinary system, provides that following the cessation of surgery, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provides that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination.  38 C.F.R. §4.115a (2017). VA regulations provide descriptions of various levels of disability in specific symptom areas.  Where diagnostic codes refer the decision maker to those specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described in the regulations do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis. 

Accordingly, the Board considers the applicability of the last part of Diagnostic Code 7528, which instructs that if there has been no recurrence or metastasis, to rate on residuals of voiding dysfunction or renal dysfunction, whichever is prominent.  A review of the record shows no complaints, diagnoses, or treatment for renal dysfunction or urinary tract infections.  Rather, the evidence of record demonstrates that voiding dysfunction was the predominant symptom of residuals of prostate cancer during the period on appeal.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding. 38 C.F.R. §4.115a (2017).

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence: requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  When requiring the wearing of absorbent materials which must be changed two to four times per day, the urine leakage warrants a 40 percent rating.  When requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, the urine leakage warrants a 60 percent rating.  38 C.F.R. §4.115a (2017).

Urinary frequency with daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  Urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating.  Urinary frequency with daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating. 38 C.F.R. §4.115a (2017).

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months warrants a 10 percent rating.  A 0 percent rating is warranted when obstructive symptomatology with or without stricture disease requires dilatation one to two times per year.  38 C.F.R. §4.115a (2017).

The medical evidence of record shows that the Veteran's prostate cancer was successfully treated and that radiation therapy was completed in December 2011.  His primary provider noted that he was very pleased with how the Veteran was doing. 

The Veteran was afforded a VA examination in April 2013.  The examiner noted the medical history outlined above, and that the Veteran's prostate cancer was in remission.  The examiner reported that the Veteran had voiding dysfunction due to his prostate cancer and radiation treatment.  The examiner noted that the voiding dysfunction did not cause urine leakage or require the use of an appliance.  He described the Veteran's urinary frequency as daytime voiding interval between 2 and 3 hours and nighttime awakening to void 2 times. No signs or symptoms of obstructed voiding were noted.  No urinary tract or kidney infections were noted.

In support of his claim for a higher rating for his residuals from his service-connected prostate cancer, the Veteran submitted a Notice of Disagreement (NOD) in November 2103.  In his NOD he wrote, "I had to have my right kidney surgically removed due to my prostate cancer in late 2012."  The medical records in the file show the Veteran's diagnosis of cancer in his right kidney and its removal in April 2011.  The Board notes that the Veteran did not claim that his prostate cancer residuals had worsened or that they were not accurately described by the VA examination report. 

The Veteran's assertion that a separate disability, such as his kidney cancer, should form the basis for an increased rating for his service-connected prostate cancer residual is not a basis for a higher rating.  The RO properly treated his NOD as a separate claim, and issued a rating decision in August 2014 denying service connection for right nephrectomy (claimed as right kidney removal) as secondary to his service connected disability of prostate cancer.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran did not appeal this rating decision, it is not before the Board.  

The medical evidence shows that urinary frequency is the predominant dysfunction as a result of the Veteran's service connected prostate cancer.  Evaluating the medical evidence (daytime voiding interval between two and three hours, and awakening to void two times per night) in light of 38 C.F.R. § 4.115b, Diagnostic Code 7528, the Board finds that the Veteran's prostate cancer residuals warrant a 10 percent disability rating.  As the evidence does not show more frequent daytime or nighttime voiding than noted above, a higher rating is not applicable.

As the competent medical evidence of record shows that since December 2011 his prostate cancer has not required additional treatment such as surgery, chemotherapy, or other therapeutic procedure; or had a local reoccurrence or metastasis at any time, the Board finds that the reduction from 100 percent was proper.  Furthermore, based on a thorough review of the medical evidence of record, the Board finds no probative evidence of record warranting a rating in excess of 10 percent for residuals of prostate cancer.

Accordingly, the Board finds that the reduction from a 100 percent disability for active prostate cancer to a 10 percent disability for the residuals of prostate cancer, based on urinary frequency, is warranted.


ORDER

The reduction in the disability rating for prostate cancer residuals from 100 percent to 10 percent, effective December 1, 2013, was proper.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


